Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2015/0029218 A1 to Williams et al. (Williams),  U.S. Patent Application Publication No. US 2015/0229839 A1 to Rabii et al. (Rabii), and U.S. Patent Application Publication No. 2015/0324441 A1 to Zhou.
As to claim 1, Williams discloses a method for presenting mixed reality content using a mixed reality 2device (Par. 36), the method comprising: 3receiving sensor data associated with a physical environment (Fig. 1-2B, Pars. 1, 24, 31, 32, 36, 38), wherein the sensor 4data is received from one or more sensors e.g. 6DOF camera, GPS, movement/orientation sensor, etc.) (see Figs. 1, 8; Pars. 36, 38, 95); 5identifying a pose 6of the mixed reality device using the sensor data (Pars. 24, 38, 41); 7sending the pose of the mixed reality device to a central processing 8unit (236 is one or more processor) (Pars. 39, 42, 56, 75, 82, 90); 9identifying one or more features (e.g. color, depth etc.) of the physical environment from 10the sensor data (Par. 1, 4, 27, 31, 32, 41, 59); 11sending the one or more features to the CPU (236) (Pars. 1, 39, 41, 42, 56, 59, 75, 82, 90); 12generating, a representation of the physical environment using the 13one or more features (e.g. color, depth etc.) of the physical environment (Pars. 1, 39, 41, 42, 56, 59, 75, 82, 88); 14determining, by the CPU (236) (Pars. 42, 90), content to be presented with the physical environment (Pars. 27, 82, 88, 89); 15updating the representation of the physical environment using the content (Pars. 1, 4, 27); 16sending, by the CPU, the content and the updated representation of the physical 17environment to a graphics processing unit (GPU) (Par. 27, see also Par. 46), wherein the GPU (Par. 46) comprises a host interface (145 or 6) (Figs. 1, 2A, 2B, 3A, Pars. 31, 40), and one or more memory controllers (147) coupled to the host interface (145) (Figs. 1, 2B, 3A, Pars. 42, 46, 47) and to the GPU (Figs. 1, 2B, 3A, Pars. 42, 46, 47).
Williams does not expressly disclose a visual processing unit (VPU) and from the VPU; and 18transitioning the CPU from a high-power mode to a low-power mode.
Rabii discloses a visual processing unit (120) (Abstract, Pars. 13, 32) and from the VPU (120) (Pars. 36, 38, 42, 53); GPU (140); and 18transitioning the CPU processor (130) from a high-power mode to a low-power mode (go on standby when (done processing or not in use) (Par. 59; see also Par. 12, 58).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams with the teaching of Rabii to provide a more efficient processing and to reserve power as suggested by (Par. 59).
Williams as modified does not expressly disclose a plurality of streaming multiprocessors (SMs) coupled to the host interface.
Zhou discloses the GPU (300) comprises a plurality of streaming multiprocessors (340) coupled to the host interface (330) (Figs. 1, 2C, 3,  Pars. 40, 56-57, 120) and to the one or more memory controllers (310, 350) (Figs. 1, 2C, 3,  Pars. 40, 56-57, 120).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams as modified with the teaching of Zhou to improve operational efficiency as suggested by Zhou (Par. 1).
As to claim 2, Williams discloses the one or more sensors comprise always-2on sensors (acceleration sensor, accelerometer) (Par. 40, see also Pars. 36, 38, 95).  
1	As to claim 3, Williams discloses the one or more sensors comprise vision 2sensors (camera) (Par. 38).  
1As to claim 4, Williams discloses the CPU comprises a memory component for executing a thread with low latency (William’s Par. 39, Zhou’s Figs. 1, 2C, 3,  Pars. 40, 42b  46, 56-57, 120), and each of the plurality of SMs (Zhou’s 340) of the GPU (Zhou’s 300) is configured to execute a block of threads in parallel (Zhou’s Figs. 1, 2C, 3,  Pars. 40, 56-57, 120).  It would have been obvious to one of ordinary skill in the art to have modified Williams as modified with the teaching of Zhou to improve operational efficiency as suggested by Zhou (Par. 1).
As to claim 5, Williams discloses a prediction of a field of view of the mixed reality device at a future time (Pars. 39, 47, 66, 75, 90).  
36 	1As to claim 7, Williams as modified discloses prior to generating the 2representation of the physical environment (Williams’ Par. 35), transitioning the CPU (130) from the low-power mode to 3the high-power mode (Rabii’s Pars. 12, 58, 71).  It would have been obvious to one of ordinary skill in the art to have modified Williams with the teaching of Rabii to reserve power as suggested by Rabii’s Par. 59).
As to claim 8, Williams discloses the representation comprises a computer- 2simulated recreation of the physical environment in three dimensions (Pars. 75, 82).  
1	As to claim 9, Williams discloses the content to be presented with the 2physical environment comprises virtual content (Pars. 35-36).  
1	As to claim 10, Williams discloses overlaying the virtual content 2on a view of the physical environment (Pars. 35-36).  
1	As to claim 11, Williams discloses the CPU generates the content based on 2the representation of the physical environment (Pars. 1, 4, 27, see also Pars. 82, 88, 89).  
1	As to claim 12, Williams discloses updating the representation comprises 2inserting the content into the representation (Pars. 1, 4, 27, 36 see also Pars. 35, 82, 88, 89).
As to claim 13, Williams discloses updating the representation comprises 2associating position information with the content, wherein the position information corresponds 3to the representation (Pars. 1, 4, 27, 36 see also Pars. 35, 82, 88, 89).
As to claim 14, Williams discloses the representation is not stored in a 2content cache prior to determining the content (Pars. 35, 36, 38).  
1	As to claim 15 Williams discloses the pose of the mixed reality device 2includes a position and an orientation of the mixed reality device (Pars. 24, 35, 40).  
As to claim 16, Williams discloses the GPU is remote from the mixed reality device (Pars. 40, 41, 100, see also Par. 46).  
37	As to claim 17, Williams discloses a sensor of the one or more sensors is one of a camera, an accelerometer, a gyroscope, a totem, and a global positioning system (Pars. 1, 24, 36, 38, 95).  
1	As to claim 18, Williams discloses GPU and the CPU (236 is one or more processor) are located with the mixed reality 2device (200) (Fig. 2B, Pars. 42, 46, see also Pars. 32, 90, 39).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2015/0029218 A1 to Williams et al. (Williams),  U.S. Patent Application Publication No. US 2015/0229839 A1 to Rabii et al. (Rabii), and U.S. Patent Application Publication No. 2015/0324441 A1 to Zhou; in view of U.S. Patent Application Publication No. US 2012/0127284 A1 to Bar-Zeev et al. (Bar-Zeev).
As to claim 6, Williams as modified does not expressly disclose the one or more features comprise a corner or edge of an object in the physical environment.  
Bar-Zeev discloses the one or more features comprise a corner or edge of an object (1106, 1110, 1117) in the physical environment (Fig. 11B, Abstract, Pars.130, 171).  
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to have modified Williams as modified with the teaching of Bar-Zeev to relate augmented reality to a real-world scene so as to provide an immersive visual experience for the user as suggested by Bar-Zeev (Par. 1).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. US 2015/0029218 A1 to Williams et al. (Williams),  U.S. Patent Application Publication No. US 2015/0229839 A1 to Rabii et al. (Rabii), and U.S. Patent Application Publication No. 2015/0324441 A1 to Zhou; in view of U.S. Patent Application Publication No. US 2010/0258000 A1 to Hagerty.
As to claim 19, Williams discloses GPU and CPU (236 is one or more processor) are in the same device (Pars. 32, 42, 90, 39).
Williams as modified does not expressly disclose the GPU and the CPU are located with a battery pack.
Hagerty discloses the CPU are located with a battery pack (Par. 14).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Williams as modified with the teaching of Hagerty provide an immediate image encoding as suggested by Hagerty (Par. 14).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Zhou as necessitated by amendments.  Please see above for full basis of rejection as taught by Williams and Rabii in view of Zhou.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,149,958 to Tran et al. teaches a reality system with object recognition techniques using GPU parallel stream processing.
US 2012/0177119 to Dwarakapuram et al. teaches a GPU with a plurality of streaming multiprocessors operating in parallel.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692  


/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692